464 So. 2d 1338 (1985)
James AUSTIN, Appellant,
v.
Steven PAPOL, Appellee.
No. 84-847.
District Court of Appeal of Florida, Second District.
March 15, 1985.
*1339 Kevin F. Jursinski and Michael C. Tice, Fort Myers, for appellant.
Louis F. Sisson, III, of Blackwell, Walker, Gray, Powers, Flick & Hoehl, Fort Myers, for appellee.
PER CURIAM.
We reverse the final judgment dismissing Austin's complaint with prejudice and entering a default judgment against him on Papol's counterclaim. The trial court erred in imposing such extreme sanctions without first affording Austin the opportunity to be heard on the question of whether his failure to appear at the scheduled depositions was willful or in bad faith. Lazare v. Weiss, 437 So. 2d 211 (Fla. 3d DCA 1983); Kuechenberg v. Creative Interiors, Inc., 424 So. 2d 145 (Fla. 4th DCA 1982); Sunstream Jet Center, Inc. v. Lisa Leasing Corp., 423 So. 2d 1005 (Fla. 4th DCA 1982); Owens-Illinois v. Lewis, 260 So. 2d 221 (Fla. 1st DCA 1972).
Accordingly, we reverse and remand the case for an evidentiary hearing after notice to Austin.
GRIMES, A.C.J., DANAHY, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.